                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                            DOCKET NO. 1:18-cv-00137-FDW
 TYLER DUSTIN JACKSON,                         )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )
                                               )                        ORDER
 NANCY     A.     BERRYHILL,            Acting )
 Commissioner of Social Security,              )
                                               )
        Defendant.                             )
                                               )

       THIS MATTER is before the Court on the Consent Motion to Remand (Doc. No. 10) filed

by Defendant. Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing Defendant’s decision with remand in Social Security actions under sentence four of 42

U.S.C. § 405(g), and in light of Defendant’s motion, with Plaintiff’s consent, to remand this action

for further administrative proceedings, the Court hereby remands this case to Defendant, pursuant

to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings. See Melkonyan v.

Sullivan, 501 U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

       IT IS THEREFORE ORDERED that the Consent Motion to Remand (Doc. No. 10) is

GRANTED. The clerk of the Court will enter a separate judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure.

       IT IS SO ORDERED.

                                       Signed: November 5, 2018
